[ltipagreementsfor2014pla001.jpg]
Exhibit 10.24 CAMDEN NATIONAL CORPORATION AMENDED AND RESTATED LONG-TERM
PERFORMANCE SHARE PLAN 1. Purpose. This Plan is intended to create incentives
for certain executive officers of the Company to allow the Company to attract
and retain in its employ persons who will contribute to the future success of
the Company. It is further the intent of the Company that Awards made under this
Plan will be used to achieve the twin goals of (i) aligning executive incentive
compensation with increases in stockholder value and (ii) using equity
compensation as a tool to retain key employees. This Plan shall be a sub-plan of
the Stock Option Plan and any Shares awarded under this Plan shall reduce the
number of Shares available for use under the Stock Option Plan. 2. Definitions.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth below: 2.1 "Award" shall mean, for any Participant, the actual payment
in Shares at the end of a Long-Term Performance Period. 2.2 "Board" shall mean
the Board of Directors of the Company. 2.3 "Change of Control" shall mean the
occurrence of any one of the following events: (a) any "Person," as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (other than the Company, any of its subsidiaries,
or any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its Subsidiaries),
together with all "affiliates" and "associates" (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the "beneficial
owner" (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50 percent or more of
the combined voting power of the Company's then outstanding securities having
the right to vote in an election of the Board ("Voting Securities") (in such
case other than as a result of an acquisition of securities directly from the
Company); or (b) persons who, as of the Effective Date, constitute the Board
(the "Incumbent Directors") cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person's election was approved by or such person was
nominated for election by either (i) a vote of at least a majority of the
Incumbent Directors or (ii) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla002.jpg]
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or (c) the
consummation of a consolidation, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or (d) the approval by the
stockholders of any plan or proposal for the liquidation or dissolution of the
Company. Notwithstanding the foregoing, a "Change of Control" shall not be
deemed to have occurred for purposes of the foregoing clause (a) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of shares of Voting Securities beneficially owned by any person to 50
percent or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all then outstanding Voting Securities, then a "Change
of Control" shall be deemed to have occurred for purposes of the foregoing
clause (a). 2.4 "Code" shall mean the Internal Revenue Code of 1986, as amended.
2.5 "Committee" shall mean those members of the Compensation Committee of the
Board who are "outside directors" and "non-employee directors" as such terms are
defined under the Code, applicable regulations and Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended, respectively. 2.6 "Company"
shall mean Camden National Corporation. 2.7 "Effective Date" shall mean, with
respect to this amendment and restatement of the Plan, January 1, 2014, and with
respect to the original Plan, January 1, 2005 (amendments to the Plan shall be
effective as indicated therein). 2.8 "Efficiency Ratio” or "ER” for a Long-Term
Performance Period shall mean the Company's non-interest expense divided by the
Company's revenues (i.e., the Company's fully tax equivalent net interest income
and non-interest income) during such Long-Term Performance Period. Non-interest
expense and non-interest income shall exclude material non recurring events and
security gains and losses.



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla003.jpg]
2.9 "Fiscal Year" shall mean the fiscal year of the Company, which is the 12-
month period ending December 31 of each year. 2.10 "Long-Term Performance
Period" shall mean a period of three consecutive Fiscal Years beginning on the
January 1 of the first year of such Long-Term Performance Period. A Long-Term
Performance Period shall terminate prior to the expiration of three consecutive
Fiscal Years to the extent required pursuant to Section 6.3 hereof. 2.11 “Net
Income Growth” for a Long-Term Performance Period shall mean the compound annual
growth rate of the Company's net income over the Long-Term Performance Period.
Non-interest income and non-interest expense shall exclude material non
recurring events. 2.12 "Non-Performing Asset Ratio" shall mean non-performing
assets (which includes non-accrual loans, loans over 90 days past due still
accruing, other real estate owned and repossessed assets) as a percentage of
total assets. 2.13 "Participant" shall mean an executive officer of the Company
designated by the Committee pursuant to Section 4 to participate in the Plan
with respect to a Long-Term Performance Period. 2.14 "Performance Measures" for
any Long-Term Performance Period shall mean: (a) Efficiency Ratio,
Non-Performing Asset Ratio, Net Income Growth, Return on Average Equity, Revenue
Growth, and/or Tangible Book Value Per Diluted Share, as determined by the
Committee in its discretion. 2.15 "Plan" shall mean the Camden National
Corporation Amended and Restated Long-Term Performance Share Plan, as amended
from time to time. 2.16 "Retirement” shall mean an employee's bona fide
retirement from the Company provided that at the time of such retirement (a)
such employee is in good standing, and (b) has attained age 55 with at least 10
years of employment with the Company or has attained age 65 with at least five
years of employment with the Company. 2.17 "Return on Average Equity" or "ROAE”
for a Long-Term Performance Period shall mean (i) the Company's net income after
taxes for each Fiscal Year during such Long-Term Performance Period, divided by
(ii) the Company's average equity during such Long-Tern Performance Period, in
each case as reported in the Company's annual reports on Form 10-K for the
Fiscal Years included in such Long-Term Performance Period. 2.18 "Revenue
Growth" or “Compound Annual Growth Rate" or "CAGR” for a Long-Term Performance
Period shall mean the compound annual growth rate of the Company's revenues
(i.e., the Company's fully tax equivalent net interest income and non- interest
income) over the Long-Term Performance Period. Non-interest income shall exclude
material non recurring events and security gains and losses. 2.19 "Share" shall
mean a share of common stock, no par value, of the Company.



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla004.jpg]
2.20 "Stock Option Plan" shall mean the Camden National Corporation 2012 Equity
and Incentive Plan. 2.21 "Tangible Book Value Per Diluted Share” or "TBV" for a
Long-Term Performance Period shall mean the Company's tangible book value per
diluted share as of the end of such Long-Tern Performance Period, calculated by
dividing (i) the Company's tangible book value (i.e., total assets less total
liabilities, less goodwill, and less core deposit intangibles) as of the end of
such Long-Term Performance Period (ii) by the total amount of common shares
outstanding on a fully diluted basis as of the end of such Long-Term Performance
Period, in each case as reported in the Company's annual report on Form 10-K for
the year that ends simultaneously with (or that includes the last day of) such
Long-Term Performance Period. 2.22 "Target Award” shall mean, for any
Participant, a percentage of his or her base salary at the beginning of the
Long-Term Performance Period. 2.23 "Termination Event" shall mean, for any
Participant, termination of such Participant's employment with the Company
either (a) by the Company for any reason other than Cause or (b) by the
Participant for Good Reason. "Cause" means a vote of the Board resolving that
the Participant should be dismissed as a result of (i) the commission of any act
by a grantee constituting financial dishonesty against the Company (which act
would be chargeable as a crime under applicable law); (ii) a Participant's
engaging in any other act of dishonesty, fraud, intentional misrepresentation,
moral turpitude, illegality or harassment which, as determined in good faith by
the Board, would: (A) materially adversely affect the business or the reputation
of the Company with its current or prospective customers, suppliers, lenders
and/or other third parties with whom it does or might do business; or (B) expose
the Company to a risk of civil or criminal legal damages, liabilities or
penalties; (iii) the repeated failure by a Participant to follow the directives
of the Company's chief executive officer or Board or (iv) any material
misconduct, violation of the Company's policies, or willful and deliberate
non-performance of duty by the participant in connection with the business
affairs of the Company. "Good Reason" means the occurrence of any of the
following events: (i) a substantial adverse change in the nature or scope of the
Participant's responsibilities, authorities, powers, functions or duties; (ii) a
substantial reduction in the Participant's annual base salary except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or (iii) the relocation of the offices at which the
Participant is principally employed to a location more than 50 miles from such
offices. 3. Administration. The Committee shall have sole discretionary power to
interpret the provisions of this Plan, to administer and make all decisions and
exercise all rights of the Company with respect to this Plan. The Committee
shall have final authority to apply the provisions of the Plan and determine, in
its sole discretion, the amount of the Awards to be paid to Participants
hereunder and shall also have the exclusive discretionary authority to make all
other determinations (including, without limitation, the interpretation and
construction of the Plan and the determination of relevant facts) regarding the
entitlement to benefits hereunder and the amount of benefits to be paid pursuant
to the Plan. The Committee's exercise of this discretionary authority shall at
all times be in accordance with the terms of the Plan and shall be entitled to
deference upon review by any court, agency or other entity empowered to review
its decision, and



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla005.jpg]
shall be enforced, provided that it is not arbitrary, capricious or fraudulent.
4. Eligibility. For each Long-Term Performance Period, the Committee in its
discretion shall select those executive officers who shall be Participants. The
selection of an individual to be a Participant in any one Long-Term Performance
Period does not entitle the individual to be a Participant in any other
Long-Term Performance Period. A newly hired executive may be eligible to become
a Participant if he or she is hired prior to the first day of a Long-Term
Performance Period. Subject to Section 7 hereof, any Participant who is not a
Participant at the beginning of the Long-Term Performance Period and therefore
does not participate for the entire Long-Term Performance Period, including a
newly hired or promoted Participant, shall receive a pro-rated Target Award
based on his period of participation. 5. Performance Measures and Awards. 5.1
Performance Measures. Within the first 180 days of a Long-Term Performance
Period, the Committee shall establish the performance share matrix with the
Performance Measures for the Long-Term Performance Period. The established
matrix shall be set forth in Exhibit A. 5.2 Granting of Awards. The Committee
shall assign each Participant a Target Award for the Long-Term Performance
Period. 5.3 Nature of Awards. The Target Awards granted under this Plan shall be
used solely as a device for the measurement and determination of Awards that may
potentially be made to each Participant as provided herein. Awards shall not
constitute or be treated as property or as a trust fund of any kind or as
capital stock of the Company, stock options or other form of equity or security
until they are paid to Participants in the form of Shares. 6. Payment of Awards.
6.1 Committee Certification. No Participant shall receive an Award of any Shares
under this Plan unless the Committee has certified, by resolution or other
appropriate action in writing, that the Performance Measure with respect to the
Long-Term Performance Period has in fact been satisfied. No payments shall be
made if the Performance Measure has not been met for the Long-Term Performance
Period. If each of the Performance Measures has been met, the amount of the
actual Award will be made pursuant to the provisions of Section 6.2 Award to
Participants at End of Long-Term Performance Period. At the end of each
Long-Term Performance Period, if each Performance Measure equals or exceeds the
threshold set forth in Exhibit A, then each Participant shall receive an Award
in accordance with the matrix in Exhibit A. The Award for a Long-Term
Performance Period shall be paid to such Participant in Shares during the first
three months of the first Fiscal Year commencing after the end of such Long-Term
Performance Period. The conversion of dollar amounts into Shares will be based
on the market value of a Share on the first day of the relevant Long-Term
Performance Period. Shares will be issued from the Stock Option Plan.



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla006.jpg]
6.3 Change of Control. Notwithstanding anything to the contrary elsewhere
herein, if a Change of Control shall occur, (a) each Long-Term Performance
Period that has not yet ended shall end as of the date the Change of Control
occurs and Awards shall be calculated for each such Long-Term Performance Period
as of such date based on the Company's performance through such date and (b) all
Participants who are employed by the Company on the date the Change of Control
occurs shall receive a pro rata Award based on such shortened Long-Term
Performance Period (or, in the discretion of the Committee, the cash value of
such pro rata Award), if any, as soon as practicable. Notwithstanding the
foregoing, in the event a Participant has a Termination Event within six months
after such Change of Control and such Termination Event is in connection with
such Change of Control, then such Participant shall be entitled to an additional
Award under this Plan at such time in an amount equal to the excess, if any, of
the amount determined pursuant to the preceding sentence (assuming the amount in
(a) was calculated based on Superior Target), over the amount determined
pursuant to the preceding sentence (assuming the amount in (a) was calculated
based on the Company's actual performance. 7. Forfeiture; Retirement. Unless
otherwise determined by the Committee, a Participant whose employment with the
Company terminates for any reason (other than Retirement) prior to the actual
payment of the Awards under Section 6.2 above shall forfeit all rights to the
Target Award which might otherwise have been granted to him. Unless otherwise
determined by the Committee, a Participant whose employment with the Company
terminates due to such Participant's Retirement prior to the actual payment of
the Awards under Section 6.2 above shall receive a pro rata Award. Such Award
shall be based on the entire Long-Term Performance Period and shall be pro-rated
based on the portion of the relevant Long-Term Performance Period during which
such Participant was an employee of the Company. Any such pro rata Award shall
be paid during the first three months of the first Fiscal Year commencing after
the end of such Long-Term Performance Period. Anything herein to the contrary
notwithstanding, if at the time of the Participant's separation from service
within the meaning of Section 409A of the Code, the Participant is considered a
"specified employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment that the Participant becomes entitled to under this Plan is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earlier of (i) six months after the
Participant’s separation from service, or (ii) the participant's death. It is
intended that this Plan will be administered in accordance with Section 409A of
the Code. 8. Amendment or Termination of Plan. The Company may amend or
terminate this Plan at any time or from time to time; provided however, that no
such amendment or termination shall, without the written consent of the
Participants, affect the rights of a Participant in any material adverse way
with respect to benefits earned prior to the date of the amendment or
termination. 9. Limitation of Company's Liability. Subject to its obligation to
make payments as provided for hereunder, neither the Company nor any person
acting on behalf of the Company shall be liable for any act performed or the
failure to perform any act with respect to this Plan, except in the event that
there has been a judicial determination of willful misconduct on the part of



--------------------------------------------------------------------------------



 
[ltipagreementsfor2014pla007.jpg]
the Company or such person. The Company is under no obligation to fund any of
the payments required to be made hereunder in advance of their actual payment or
to establish any reserves with respect to this Plan. Any benefits which become
payable hereunder shall be paid from the general assets of the Company. No
Participant, beneficiary or beneficiaries, shall have any right, other than the
right of an unsecured general creditor, against the Company in respect of the
benefits to be paid hereunder. 10. Withholding of Tax. Anything to the contrary
notwithstanding, all payments of Awards required to be made by the Company
hereunder shall be subject to the withholding of such amounts as the Company
reasonably may determine that it is required to withhold pursuant to applicable
federal, state or local law or regulation. Withholding will be made in the form
of Shares unless expressly indicated otherwise by the Participant. 11.
Assignability. Except as otherwise provided by law, no benefit hereunder shall
be assignable, or subject to alienation, garnishment, execution or levy of any
kind, and any attempt to cause any benefit to be so subject shall be void. 12.
No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company and any
Participant and nothing herein contained shall give any Participant the right to
be retained as an employee of the Company. 13. Governing Law. This Plan shall be
construed, administered, and enforced in accordance with the laws of the State
of Maine. 14. Non-Exclusivity. The Plan does not limit the authority of the
Company, the Committee, or any subsidiary of the Company, to grant Awards or
authorize any other compensation under any other plan or authority, including,
without limitation, awards or other compensation based on the same Performance
Measure used under the Plan. CAMDEN NATIONAL CORPORATION Witness:
_______________________ By: _______________________________ Its CEO and
President Date: ______________________________



--------------------------------------------------------------------------------



 